F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAY 26 1999
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                Clerk

 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,                     No. 99-5012
           v.                                           (N.D. Oklahoma)
 EDWARD M. BEASLEY aka Eddie                        (D.C. No. CV-98-813-C)
 Monroe Beasley,

                Defendant - Appellant.


                              ORDER AND JUDGMENT          *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34 (a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Edward M. Beasley seeks a certificate of appealability (COA) in order to

appeal the district court’s denial of his motion styled as a Writ of Coram Nobis.


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
He contends that the court erred by construing his action as a 28 U.S.C. § 2255

motion to vacate, set aside or correct his sentence, and by dismissing it as filed

outside the one year statute of limitations set forth in that section. For the

reasons stated below, we deny the request for a COA and dismiss the appeal.

         Following a jury trial, on January 14, 1983, Beasley was convicted of

conspiracy to possess with intent to distribute marihuana. We affirmed his

conviction and sentence in 1984.    1
                                        United States v. Dickey , 736 F.2d 571 (10th

Cir. 1984). Since his conviction became final before April 24, 1996, Beasley had

until April 24, 1997, to file a motion under § 2255.        United States v. Simmonds ,

111 F.3d 737, 746 (10th Cir. 1997). Nonetheless, Beasley argues that, since his

action is for a writ of coram nobis, the § 2255 statute of limitations does not

apply.

         The All Writs section of the Judicial Code, 28 U.S.C. § 1651(a), authorizes

the issuance of writs of error coram nobis.         See United States v. Morgan , 346 U.S.

502 (1954). However, the writ is an extraordinary remedy which is allowed only

under compelling circumstances.         See id. at 511. As such, it is available only

when § 2255 motions or other forms of relief are not.         See Adam v. United States ,

274 F.2d 880, 882 (10th Cir. 1960) (holding that, while a prisoner is in federal



       Although Beasley was required to self-surrender after his conviction was
         1

affirmed, he did not. Instead, he remained a fugitive until 1996, when he was
apprehended in Alabama.

                                              -2-
custody, § 2255 is the exclusive means for challenging his conviction);       see also

Carlisle v. United States , 517 U.S. 416, 428-29 (1996) (stating that “‘[w]here a

statute specifically addresses the particular issue at hand, it is that authority, and

not the All Writs Act, that is controlling’” (quoting     Pennsylvania Bureau of

Correction v. United States Marshals Serv.      , 474 U.S. 34, 43 (1985))).

       Since Beasley is in federal custody, § 2255 clearly addresses any collateral

challenge to his conviction, and he may not circumvent the requirements of that

statute by styling his motion as a writ of coram nobis.     See Adam , 274 F.2d at

882. Therefore, the district court properly construed Beasley’s motion under

§ 2255, subject to a one year time bar.

       Because Beasley has failed to make a “substantial showing of the denial of

a constitutional right,” 28 U.S.C. § 2253(c)(2), we DENY his request for a COA

and DISMISS the appeal.

                                                   ENTERED FOR THE COURT



                                                   Stephen H. Anderson
                                                   Circuit Judge




                                             -3-